     Case 1:20-cv-02900 Document 1 Filed 09/24/20 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE STATE OF COLORADO

Case No. , Courtroom


COLORADO PUBLIC EMPLOYEES’ RETIREMENT ASSOCIATION,

               Plaintiff,

v.

PERA, LLC, a Nevada limited liability company,

               Defendant.


                    DEFENDANT PERA LLC’S NOTICE OF REMOVAL




         In accordance with 28 U.S.C. §§ 1332, 1441, and 1446, Defendant PERA LLC

(“Defendant”) hereby removes the civil action pending in the District Court of Denver County,

Colorado, Case No. 2020cv33058, to the United States District Court for the District of Colorado.

In support of removal, Defendant states as follows:

         1.    On September 3, 2020, Plaintiff Colorado Public Employees’ Retirement

Association (“Plaintiff”) commenced an action against PERA by filing in the District Court of

Denver County, Colorado a complaint styled Colorado Public Employees’ Retirement Association

v. PERA, LLC, Case No. 2020cv33058. (A copy of the Complaint and the Summons served upon

Defendant are attached as Exhibit 1 hereto.) The Complaint seeks damages for alleged violation

of the Colorado Consumer Protection Act and for alleged unfair competition. Defendant was

served with the Complaint on Friday, September 4, 2020. (See Declaration of Eric Tarno (“Tarno

Decl.”), attached as Exhibit 2 hereto, at ¶ 3.)




65916290v.1
     Case 1:20-cv-02900 Document 1 Filed 09/24/20 USDC Colorado Page 2 of 5




I.       This Matter Meets All of the Diversity Jurisdiction Requirements of 28 U.S.C.
         § 1332(a)

         2.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a)(1), which grants to the United States District Courts original jurisdiction over “all civil

actions where the matter in controversy exceeds the sum or value of $75,000” and is between

“citizens of different States.” This case meets all of the requirements for diversity jurisdiction.

         3.     First, complete diversity of citizenship exists between Defendant, a citizen of

Nevada, and Plaintiff, a citizen of Colorado. Plaintiff is a “body corporate” created by the State

of Colorado “with the right to sue and be sued,” but “shall not be subject to administrative direction

by any department, commission, board, bureau, or agency of the state.” C.R.S. § 24-51-201. As

a “body corporate” that is not an “arm” of Colorado, Plaintiff is a citizen of Colorado for diversity

jurisdiction purposes. See Moor v. Almeda County, 411 U.S. 693, 717-18 (finding that a “political

subdivision of a State, unless it is simply ‘the arm or alter ego of the State,’ is a citizen of the State

for diversity purposes”); see also Bushman Const. Co. v. Air Force Acad. Hous., Inc., 327 F.2d

481, 483 (10th Cir. 1964) (recognizing Colorado Public Employees’ Retirement Association as a

defendant in a federal diversity action). Per Paragraph 2 of the Complaint, Plaintiff’s principal

place of business is 1301 Pennsylvania Street, Denver, CO 80203. Defendant is a limited liability

company and a wholly-owned subsidiary of Grow Capital, Inc. Because Defendant’s only

member, i.e., Grow Capital, Inc., is a Nevada corporation with its principal place of business in

Henderson, Nevada, Defendant is a citizen of Nevada.1 (See Tarno Decl. ¶ 2.) Complete diversity

therefore exists between the parties.



1
  For diversity jurisdiction purposes, “a limited liability company . . . is treated like a partnership
for purposes of establishing jurisdiction; its citizenship is determined by the citizenship of its
members.” Clemmons v. Wells Fargo Bank, N.A., 680 Fed. Appx. 754, 757 (10th Cir. 2017) (citing
Lompe v. Sunridge Partners, LLC, 818 F.3d 1041, 1046–47 (10th Cir. 2016)).

                                                    2
65916290v.1
      Case 1:20-cv-02900 Document 1 Filed 09/24/20 USDC Colorado Page 3 of 5




         4.    Second, the amount in controversy requirement is satisfied. In the Relief Request

paragraph of the Complaint, Plaintiff seeks Defendant’s “profits realized as a result of its

[allegedly] unlawful conduct.” The allegedly unlawful conduct according to the Complaint is

Defendant’s successful, and legal, marketing campaign in Colorado. As sworn by Eric Tarno,

Defendant’s President, Defendant’s profits from this campaign are well over $75,000. (Tarno

Decl. ¶ 4.) Accordingly, the amount in controversy requirement is satisfied.

II.      Defendant Has Satisfied the Procedural Requirements for Removal

         5.    This Notice of Removal is timely because it is being filed within 30 days of

Defendant being served with the Summons and Complaint on September 4, 2020 and within one

year of the commencement of this action. 28 U.S.C. § 1446; see generally Murphy Bros., Inc. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999) (explaining the time for filing a notice of

removal does not run until a party has been formally served with the summons and complaint

under the applicable state law).

         6.    Because this action is brought in the District Court of Denver County, Colorado,

venue for purposes of removal is proper in this Court under 28 U.S.C. § 85: this District embraces

Denver County, Colorado, the place where the action was pending prior to removal. See 28 U.S.C.

§ 85; 28 U.S.C. § 1441(a).

         7.    In accordance with 28 U.S.C. §1446(a), a copy of all process, pleadings, and orders

served on Defendant have been attached as Exhibit 1.

         8.    In accordance with 28 U.S.C. §1446(d), prompt written notice of this Notice of

Removal is being sent to Plaintiff through its counsel, and to the Clerk of the Court for the District

Court of Denver County, Colorado. A copy of the notice is attached as Exhibit 3.




                                                  3
65916290v.1
    Case 1:20-cv-02900 Document 1 Filed 09/24/20 USDC Colorado Page 4 of 5




III.     Conclusion

         For the reasons provided, Defendant hereby removes this case from the District Court of

Denver County, Colorado to the United States District Court for the District of Colorado, Denver

Division and further requests that the Court accept this Notice of Removal and assume jurisdiction

over this matter for all further proceedings.


DATED: September 24, 2020                           Respectfully submitted,

                                                    SEYFARTH SHAW LLP



                                                    By: /s/ Lauren M. Gregory
                                                         Marcus L. Mintz
                                                        mmintz@seyfarth.com
                                                        SEYFARTH SHAW LLP
                                                        233 South Wacker Drive
                                                        Suite 8000
                                                        Chicago, Illinois 60606-6448
                                                        Telephone: (312) 460-5000
                                                        Facsimile: (312) 460-7000

                                                        Lauren M. Gregory
                                                        lgregory@seyfarth.com
                                                        1075 Peachtree Street NE
                                                        Suite 2500
                                                        Atlanta, Georgia 30309
                                                        Telephone: (404) 885-1500
                                                        Facsimile: (404) 892-7056

                                                        Attorneys for Defendant PERA, LLC




                                                4
65916290v.1
    Case 1:20-cv-02900 Document 1 Filed 09/24/20 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I certify that on September 24, 2020, I electronically filed a copy of the foregoing

DEFENDANT PERA LLC’S NOTICE OF REMOVAL by using the CM/ECF system, which

will send a notice of the electronic filing to those persons registered to receive it in this case, and

that I have emailed and mailed the foregoing to Plaintiff’s attorneys of record as follows:

                                           Caleb Durling
                                    cdurling@foxrothschild.com
                                          Maureen Carroll
                                    mcarroll@foxrothschild.com
                                        Fox Rothschild LLP
                                    1225 17th Street, Suite 2200
                                         Denver, CO 80202


                                               /s/ Lauren M. Gregory_________________




65916290v.1
